Citation Nr: 0947851	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO. 05-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
condition, including as secondary to the service-connected 
back disability.

2. Entitlement to service connection for hypertension and 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran had active service from December 1976 through 
October 1977. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for a 
bilateral knee condition, including as secondary to the 
service-connected back disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's current hypertension and hypertensive heart 
disease did not manifest during service, is not otherwise 
shown to be causally or etiologically related to service, and 
is not shown to have manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.


CONCLUSION OF LAW

The criteria for service connection for hypertension and 
hypertensive heart disease have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hypertension. 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 
38 U.S.C.A. §§ 1110, 1131. Service connection may also be 
granted for any disability shown after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and hypertension manifests 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The question in this case is centered around the etiology of 
the Veteran's hypertension, not whether a current diagnosis 
is present. Treatment for hypertension is shown for many 
years in the outpatient records, and confirmed in the VA 
examination reports. The question is whether it manifested 
during active service, or within one year of discharge.

The Veteran's service treatment records were reviewed for 
evidence of hypertension during his active duty. The November 
1976 entrance examination is negative as to any abnormal 
blood pressure reading. A "Report of Additional 
Information" accompanying that report, however, notes that 
the Veteran was send by a doctor for his heart in July 1976, 
several months prior to his entry into service. There was no 
listing of the specific reason for the pre-service treatment. 
The report does indicate that there was no change in his 
physical qualification for entry into service based upon that 
pre-service treatment. 

In July 1977, the Veteran sought treatment for a "recurring 
heart condition which starts to beat real fast and breaks out 
in a cold sweat." Heart palpitations were noted. The 
following month, a physician noted that when the Veteran 
makes a movement, his heart will speed up, which leaves him 
motionless and with chest pain. His blood pressure was 
recorded as 136/90 and 140/92. The Veteran was discharged 
from the service shortly thereafter, and his October 1977 
Report of Medical History notes "intermittent chest pain 
with palpitations." The Board notes 


that the Veteran is presently service-connected for 
tachycardia, which is attributable to these in-service 
incidents of palpitations. See June 2005 rating decision. 
Whether the high blood pressure readings noted in August 1977 
represent the initial manifestation of the Veteran's current 
hypertension is the question that must be addressed. 

The Board again notes that if the Veteran's hypertension 
manifested to a degree of 10 percent or more within one year 
of his October 1977 discharge, the condition can be 
presumptively service-connected under 38 C.F.R. § 3.307. The 
earliest post-service medical evidence in the claims folder 
is dated March 1983, and it is for treatment of the neck, and 
without measure of blood pressure. Even if this record showed 
hypertension, this is more than six years from the Veteran's 
discharge from service, such that the presumptive regulations 
do not apply. However, the Board again notes that service 
connection may also be granted for any disability shown after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d).

A June 1992 Inpatient Nursing Assessment, during the 
Veteran's treatment for substance abuse at the VA Medical 
Center in Jackson (VAMC - Jackson) notes the Veteran's 
"History of Heart Disease" with a notation that "? Maybe 
associated with drug use." His blood pressure was recorded 
as 147/96 at that time and his list of "current physical 
problems" included high blood pressure. In October 1994, an 
outpatient treatment record from the VAMC - Jackson shows 
that the Veteran's blood pressure was measured as 168/112, 
and then rechecked at 192/90. A diagnosis of hypertension is 
shown in this report. The Veteran has essentially been 
treated for hypertension since that time. Thus, the earliest 
showing in the medical evidence of the Veteran's hypertension 
is June 1992, more than fifteen years following his discharge 
from service.

In October 2004, the Veteran was afforded a VA/QTC 
examination. The examiner accurately summarized the Veteran's 
history, and noted the in service blood pressure readings of 
136/90 and 140/92 in August 1977. The examiner confirmed 


that these in-service readings are "certainly" hypertensive 
in nature, and "it is not without possibility that his 
hypertensive problems also began while on active duty." The 
examiner diagnosed systemic arterial hypertension, with 
secondary hypertensive cardiovascular disease. The examiner 
went on to say that he could not tell whether the in-service 
instances of elevated blood pressure continued through the 
time of the examination.

Because of the lack of certainty in the examiner's opinion, 
the Board remanded this issue in October 2008 with an order 
to obtain a new opinion. In May 2009, the Veteran was 
afforded a new examination. The examiner noted that the 
Veteran's blood pressure has remained "persistently elevated 
despite being prescribed multiple anti-hypertension 
medications," although "there is pharmacy refill data 
suggesting that [the Veteran] has not been compliant with his 
blood pressure medications." Based upon his review of the 
record, the examiner opined that "it is less likely than not 
(probability less than 50%) that the Veteran's hypertension 
and hypertensive heart disease was caused by disease or 
injury during service." He further stated that he thinks 
"it is more likely that his condition has developed as a 
result of familial predisposition combined with lifestyle and 
dietary choices that the Veteran has made subsequent to being 
discharged from the military." 

Because the evidence regarding etiology of the Veteran's 
hypertension includes one VA examiner with a less than sure 
opinion, and one with a negative opinion, and no additional 
evidence other than the Veteran's claims, the preponderance 
of the evidence is against establishing that the Veteran's 
current hypertension incurred in service. Although the 
service treatment records show elevated blood pressure during 
service, there is a lapse of more than fifteen years between 
those recordings and the first post-service evidence of 
hypertension. There is no evidence that there was a 
continuity of symptoms starting up right after service, the 
examiners could not tie the reading in service to the 
diagnosis of hypertension made many years after service.  
Other causes for the diagnosis were put forth as the most 
likely causes of the current disorder.  Those facts, coupled 
with the negative VA examiner's opinion indicates that the 
preponderance of the evidence is against the Veteran's claim. 


While the Veteran clearly contends that there is a medical 
nexus, such a suggestion by either the Veteran or his 
representative is not sufficient medical evidence of such a 
nexus. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
of a nexus is required for service connection, and no such 
evidence exists in this case.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, the preponderance of the evidence weighs against 
the claim. A causal connection is required between the 
Veteran's current disability and his active service. In the 
absence of any such objective evidence, entitlement to 
service connection is not warranted. The appeal is denied.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2009). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the September 2003 and March 2006 letters to the 
Veteran satisfy the requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); and Dingess. Any defect with respect to 
the timing of the notice requirement was harmless error. The 
Veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, and post-service 
VA treatment records have been associated with the claims 
folder. The Veteran has been afforded two VA examinations 
with regard to this claim, and both reports are of record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.




ORDER

Entitlement to service connection for hypertension and 
hypertensive heart disease is denied.


REMAND

The Veteran is also seeking service connection for a 
bilateral knee disability, which he contends is due to his 
service-connected back disability. Service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131. 
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder. See 38 C.F.R. § 3.310(a). This regulation has been 
interpreted by the Court to allow service connection for a 
disorder that is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Recently, the regulation was revised to incorporate the 
Court's ruling. 
See 71 FR 52747, Sept. 7, 2006. The regulation now provides 
as follows:

(a)	General. Except as provided in §3.300(c), 
disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected. When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition. (b) 
Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, 
will be service connected. However, VA will not concede 
that a nonservice- connected disease or injury was 
aggravated by a service- connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury. 
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

In this case, the Veteran's knee claim was remanded in order 
to afford him a VA examination to assess whether he has a 
current knee disability causally connected to his service-
connected back disability. In April 2009, the Veteran was 
afforded a VA Joints Examination. The examiner physically 
examined the Veteran and noted that he has extensive pain and 
that he wears a brace, but that his range of motion and 
x-ray examination were normal. The examiner diagnosed a 
bilateral knee strain. However, when discussing the Veteran's 
history and moving on to discuss the etiology of the 
bilateral knee strain, the examiner refers to 2008 and 2009 
treatment records. A review of the claims folder reveals that 
the treatment records available for the Board's review end in 
2007. Thus, the examiner is relying on certain, presumably 
relevant information found in the 2008 and 2009 records, to 
which the Board is not privy. Under 38 C.F.R. § 3.159(c)(2), 
VA has a duty to assist the Veteran in obtaining relevant VA 
treatment records. Such relevant records must be associated 
with the claims folder and available for the Board's review 
in its adjudication of this claim. Thus, while the Board 
regrets additional delay, a remand is required.

Also, the VA examiner opined that "a possible cause of the 
discomfort in the knees could be that they are coming from 
his low back. Also, he has significant cardiovascular disease 
and he also has cramps and these could be the source of the 
pain, but his is speculation." This opinion is of little use 
to the Board's adjudication of this claim. The Veteran is 
service connected for lumbosacral strain, cervical 


strain, and residuals, supraventricular tachycardia. The 
examiner's opinion suggests that there may be a causal 
connection between the Veteran's bilateral knee strain and 
his service-connected lumbosacral strain and/or his 
tachycardia. The issue must be remanded in order to obtain an 
addendum to the April 2009 opinion that addresses the 
question of whether it is as likely as not that the Veteran's 
bilateral knee strain was caused by (is proximately due to) 
either his service-connected lumbosacral strain and/or his 
tachycardia, and also provides some rational basis for any 
conclusions made.

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant, non-duplicative VA 
treatment records regarding the Veteran's 
bilateral knee disability, including but 
not limited to those 2008 and 2009 records 
referred to in the April 2009 VA 
examination report. Associate all records 
obtained with the claims folder.

2. Obtain an addendum to the April 2009 VA 
Joints Examination report. The VA examiner 
is asked to opine as to whether it is as 
likely as not that the Veteran's bilateral 
knee strain was caused by (is proximately 
due to) his service-connected lumbosacral 
strain and/or his service-connected 
tachycardia. The examiner should explain 
his rationale for any opinion expressed.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


